Title: To Benjamin Franklin from Bailly, 17 June 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin



a chaillot ce jeudi 17 juin après midi [1784]

Mr Bailly presente ses respects a Monsieur Franklin. Il est chargé de le remercier au nom de Mrs les commissaires, qui se rendront chez lui samedi avant midi, et auront l’honneur de profiter de son invitation. Les commissaires sont au nombre de huit, Mrs Majault, sallin Guillotin, d’arcet medecins; Mrs lavoisier, le Roy, de Bory et Bailly academiciens. La commission compte assez sur les bontés de Mr Franklin pour prendre sur elle de lui mener, non seulement Mr deslon, et le jeune homme qui a eté

deja le sujet d’une experience; mais encore trois dames Mad de Bory, femme de notre confrere, et mesd. de Romagni et de Moret, qui sont deux malades de mr deslon. Cela fait en tout treize personne; et la commission renouvelle ses excuses a Mr Franklin de cet embaras.
Mr Bailly se rendra a passy vers dix heures du matin samedi pour faire part a Mr Franklin du plan d’experiences projetees, et preparer sous ses yeux tout ce qui sera necessaire pour les executer.
 
Addressed: A Monsieur / Monsieur Franklin ministre / plenipotentiaire des etats unis de / l’amerique en son hotel / a passy
Notation: Bailly 17 Juin 1784—
